Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s response received has been fully considered and entered.

Response to Arguments
Applicant argues: relating the reference value to the reliability is not disclosed, because Saito only discloses setting the value, ……and the reliability is in the other paragraphs, therefore, ….reference are silent about the advantages see pg.1-2 of the argument
Examiner respectfully disagrees. The argued advantage that avoid setting the reference value for low reliability region, to ensure reliability of the difference image generated from the measured value and the reference value is disclosed by Kaku:  i. e. para. [0083] In addition, a case where the signal ratios B/G and R/G become extremely large or extremely small hardly occurs. That is, a case hardly occurs in which the value of the signal ratio B/G or the signal ratio R/G exceeds a lower limit isoline 83 of the oxygen saturation of 0% or on the contrary becomes lower than an upper limit isoline 84 of the oxygen saturation of 100%. Here, the oxygen saturation calculation section 74 sets the oxygen saturation to 0% when the calculated oxygen saturation is lower than the lower limit isoline 83, and sets the oxygen saturation to 100% when the calculated oxygen saturation exceeds the upper limit isoline 84. In addition, when a point corresponding to the signal ratios B/G and R/G deviates from a region between the lower limit isoline 83 and the upper limit isoline 84, display showing that the reliability of the oxygen saturation in the pixel is low may be performed, or the oxygen saturation may not be calculated. I.e. a case hardly occurs in which the value of the signal ratio B/G or the signal ratio R/G exceeds a lower limit isoline 83 of the oxygen saturation of 0%: , the oxygen saturation calculation 74 sets the oxygen saturation to 0% when the calculated oxygen saturation is lower than the lower limit isoline 83, here, when the set value is zero, it is the advantage that Applicant argues: “that avoid setting the reference value for low reliability region, to ensure reliability of the difference image generated from the measured value and the reference value”, such disclosures also demonstrate the setting values is exactly as claimed and argued by the Applicant, that is related to the reliability as claimed.
Applicant’s arguments with respect to claim 1 have been considered, but the arguments are not deemed to be persuasive; therefore the same ground for rejection is retained.


Allowable Subject Matter
Claims 12-18 are allowed.
Claims 4-6, 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Interpretation
35 U.S.C. 112(f) claim interpretation is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-3, 7, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over KAKU (Pub. No.: US 2015/0208958 Al hereinafter “KAKU”), in view of SAITO (US 20180020903 A1 hereinafter “SAITO”)
Regarding claim 1, KAKU discloses a medical image processing system comprising: a processor configured to acquire an observation image obtained by imaging an observation target;calculate, based on the observation image, biological information included in the observation target; 
a calculate (as cited below, i.e. display showing that the reliability of the oxygen saturation in the pixel is low may be performed), based on the observation image, reliability regarding the biological information ( i.e. [0083] In addition, a case where the signal ratios B/G and R/G become extremely large or extremely small hardly occurs. That is, a case hardly occurs in which the value of the signal ratio B/G or the signal ratio R/G exceeds a lower limit isoline 83 of the oxygen saturation of 0% or on the contrary becomes lower than an upper limit isoline 84 of the oxygen saturation of 100%. Here, the oxygen saturation calculation section 74 sets the oxygen saturation to 0% when the calculated oxygen saturation is lower than the lower limit isoline 83, and sets the oxygen saturation to 100% when the calculated oxygen saturation exceeds the upper limit isoline 84. In addition, when a point corresponding to the signal ratios B/G and R/G deviates from a region between the lower limit isoline 83 and the upper limit isoline 84, display showing that the reliability of the oxygen saturation in the pixel is low may be performed, or the oxygen saturation may not be calculated); 
It is noted that KAKU is silent about set, for a measurement value indicative of the biological information of a measurement target in the observation target, a reference value serving as a reference for the biological information by using the reliability; and 
calculate a difference value between the measurement value and the reference value and generates, based on the difference value, a difference image as claimed.
the reference value of the oxygen saturation degree in the normal part is set to a constant value, such as 70%. However, the reference value of the oxygen saturation degree in this normal part may vary depending on various sites or differences between patients. Additionally, in JP2013-22341A (JP5426620B), the correlation is corrected after mucus including a yellow (or yellowish-brown) pigment, such as bilirubin or stercobilin, is cleaned. However, there may be a case where it is not possible to completely clean the mucus, such as the yellow pigment. In this case, even if the correlation is corrected, it is difficult to accurately calculate the oxygen saturation degree); and 
a difference image generating unit (as cited below, para. 83) that calculates a difference value (as cited below, i.e. basis of a difference between the reference line and the actual measurement line) between the measurement value and the reference value (as cited above, i.e. para. 83) and generates, based on the difference value (i.e. the basis of a difference between the reference line and the actual measurement line), a difference image (para. [0010] It is preferable that, in a feature space for correction having a second calculated value obtained by calculation for correction based on the first signal ratio and the second signal ratio as a first axis and having the third signal ratio as a second axis, the reference information is distributed on a reference line, and the living body internal information is distributed on an actual measurement line at a position different from the reference line, and the correction amount is calculated on the basis of a difference between the reference line and the actual measurement line).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/apparatus of KAKU by adding SAITO's teaching 

Regarding claim 2, KAKU/SAITO, for the same motivation of combination, further discloses the medical image processing system according to claim 1, wherein the processor further configured to function as: a biological information image generating unit that generates, based on the biological information (KAKU, Fig. 1), a biological information image that is an image indicative of the biological information (KAKU, Fig. 14, image signal); and a reference value calculation region setting unit that sets a reference value calculation region that is a target for calculating the reference value in the observation image or the biological information image (SAITO, see reference value citation above), wherein the reference value processing unit functions as a first reference value calculating unit that calculates, based on the biological information included in the reference value calculation region, the reference value (SAITO as cited above, reference value variation, i.e. by locations).

Regarding claim 3, KAKU/SAITO, for the same motivation of combination, further discloses the medical image processing system according to claim 2, wherein the reference value calculation region setting unit automatically sets, based on the reliability, the reference value calculation region (SAITO, para. 74).

Regarding claim 7, KAKU/SAITO, for the same motivation of combination, further discloses the medical image processing system according to claim 2, wherein the reference value is a representative value of the biological information included in the reference value calculation region (see above citation, i.e. SAITO, para. 77).




Regarding claim 20, KAKU/SAITO, for the same motivation of combination, further discloses an endoscope system comprising: a processor configured to function as: an endoscope that obtains an observation image by imaging an observation target (see rejection of claim 1); an image acquiring unit that acquires the observation image obtained by imaging the observation target (see rejection of claim 1);calculate, based on the observation image, biological information included in the observation target (see rejection of claim 1); calculate, based on the observation image, reliability regarding the biological information (see rejection of claim 1); 
set, for a measurement value indicative of the biological information of a measurement target in the observation target, a reference value serving as a reference for the biological information by using the reliability (see rejection of claim 1); and 
calculate a difference value between the measurement value and the reference value and generates, based on the difference value, a difference image (see rejection of claim 1).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
US 20160183774 A1 an endoscope system, a processor device, an operation method, and a distance measurement device for accurately measuring the observation distance even if a colorant or residues are present in a subject. An endoscope system 10 includes a light source device 14, an endoscope 12, and an observation distance measurement unit 63. The light source device 14 emits signal light, which has a wavelength band absorbed by hemoglobin contained in the subject, to the subject. The endoscope 12 has an image sensor 48 that images the subject with reflected light of the signal light and outputs an image signal. The observation distance measurement unit 63 measures the observation distance based on the image signal.
US 20160157763 A1 fluorescence observation device includes an oxygen saturation calculation section, a reference region setting section, a region-of-interest setting section, a normalized fluorescence intensity calculation section, and a fluorescent image generation section. The oxygen saturation calculation section calculates the oxygen saturation of the subject for each pixel. The reference region setting section sets a reference region of the subject based on the oxygen saturation. The region-of-interest setting section sets a region of interest of the subject. The normalized fluorescence intensity calculation section calculates a normalized fluorescence intensity indicating the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK F HUANG whose telephone number is (571)272-0701. The examiner can normally be reached Monday-Friday, 8:30 am - 6:00 pm (Eastern Time), Federal Alternative First Friday Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571)272-2988.. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK F HUANG/               Primary Examiner, Art Unit 2485